Per Curiam
Alan Hampton appeals the dismissal of his Rule 24.035 motion for post-conviction relief as untimely. He contends the motion court clearly erred in dismissing his motion because the untimely filing of his pro se motion was excused on the basis that it was due to circumstances beyond his control. Upon review of the briefs and the record, we find no error and affirm the judgment of dismissal. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b)